EXAMINER’S COMMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This notice of allowance is responsive to the amendment after final dated 3/12/2021.  The replacement figures and amendment to the specification have been received and accepted.  The previous drawing objection has now been withdrawn.  The previous 112 rejection has been withdrawn due to applicant’s amendment.  The Terminal Disclaimer dated 3/12/2021 was accepted on 3/14/2021.  The previous double-patenting rejection has now been withdrawn.  

Allowable Subject Matter
Claims 22-32 and 34-45 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R REID whose telephone number is (313)446-4859.  The examiner can normally be reached on Monday-Friday 9am-5pm est.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607, Mary McManmon can be reached at 571-272-6007, or Ken Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MICHAEL R REID/               Primary Examiner, Art Unit 3753